Judgment and order denying motion for a new trial reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The verdict of the jury is against the weight of evidence. There are serious questions of admissibility of evidence under section 347 of the Civil Practice Act, which we do not reach in view of our holding that the verdict cannot stand in any event. All concur. (Appeal from a judgment and three orders of Oswego Trial Term for plaintiff on the first cause of action under implied contract and on a second cause of action in negligence. The orders denied motions (1) for a nonsuit, *991(2) for a directed verdict and (3) for a new trial.) Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.